Citation Nr: 0425916	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to an increased disability rating for 
service-connected epicondylitis of the right elbow, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected ulnar neuritis of the right hand, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected tendinitis and bursitis of the right 
shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).

Procedural history

The veteran served on active duty from June 1968 to March 
1970 and from June 1972 to January 1980, as well as serving 
on active duty for training in May 1984.  Service in Vietnam 
is shown by the evidence of record.

The veteran's initial claim of entitlement to service 
connection for disabilities of the right upper extremity was 
received by the RO on March 31, 1993.  In June 1994, the RO 
granted service connection for ulnar neuritis of the right 
hand, epicondylitis of the right elbow and bursitis of the 
right shoulder  Each disability was assigned a 10 percent 
disability rating, effective March 31, 1993.  The veteran 
thereafter indicated disagreement with those disability 
ratings, and perfected his appeal of those ratings by the 
submission of a substantive appeal (VA Form 9) in January 
1995.  In March 1997, the Board remanded the case to the RO 
for further development.

In a September 1999 rating decision, the RO increased the 
disability rating assigned for the veteran's right elbow 
epicondylitis to 20 percent, effective March 31, 1993.  
Applicable law stipulates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy when less 
than the maximum benefit available is awarded.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran in this case has 
not withdrawn his appeal of entitlement to an increased 
rating for his right elbow epicondylitis, and that issue 
remains on appeal.

In a November 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for low 
back, left hand, left elbow and left shoulder disabilities, 
and for a skin disability affecting the lower legs and neck.  
The veteran perfected an appeal as to those issues.

In October 2001, the Board denied the veteran's claims of 
entitlement to service connection for low back and left 
shoulder disabilities and for a skin disability affecting the 
lower legs and neck.  In addition, the Board remanded to the 
RO the issues of entitlement to service connection for left 
hand and left elbow disabilities.  The Board again remanded 
the issue pertaining to increased disability ratings for the 
veteran's right hand, right elbow and right shoulder 
disorders.  After undertaking additional development, the RO 
confirmed and continued its pervious denials in a December 
2003 supplemental statement of the case (SSOC).  These five 
issues are again before the Board for appellate 
consideration.

Issues not on appeal

The Board's denial of the veteran's claims of entitlement to 
service connection for low back and left shoulder 
disabilities and for a skin disability affecting the lower 
legs and neck claims in October 2001 was final.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  Those issues will not be further discussed herein.  

The veteran's claim of entitlement to service connection for 
sleep apnea was denied by the RO in September 2002.  That 
decision is not shown to have been the subject of a timely 
notice of disagreement.  The RO's decision, accordingly, is 
final and that matter, too, is not before the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).   

In its October 2001 decision, the Board noted that a claim by 
the veteran of entitlement to service connection for a neck 
disability had not been adjudicated by the RO.  In February 
2003, the veteran raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  In February 
2004, the veteran raised the issues of entitlement to 
increased disability ratings for chondromalacia of each knee; 
each knee is currently rated as 10 percent disabling.  As of 
this date, it does not appear that the RO has taken action 
with regard to these matters; they are accordingly referred 
to the RO for necessary action.


FINDINGS OF FACT

1.  The veteran's current left hand disability is not shown 
to be related to the veteran's military service or to any in-
service incident or injury.

2.  The veteran's current left elbow disability is not shown 
to be related to the veteran's military service or to any in-
service incident or injury.

3.  Service-connected epicondylitis of the right elbow is 
manifested primarily by complaints of pain, with limitation 
of motion no greater than extension to 10 degrees and flexion 
to 80 degrees.

4.  Service-connected ulnar neuritis of the right hand is 
manifested primarily by complaints of pain.

5.  Service-connected tendinitis and bursitis of the right 
shoulder is manifested primarily by complaints of pain; the 
veteran can raise his right arm above shoulder level.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated 
by active duty or by active duty for training.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A left elbow disability was not incurred in or aggravated 
by active duty or by active duty for training.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for an increased disability rating for 
service-connected epicondylitis of the right elbow have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5205, 5206, 5207 (2003).

4.  The criteria for an increased disability rating for 
service-connected ulnar neuritis of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8616 (2003). 

5.  Entitlement to an increased disability rating for 
service-connected tendinitis and bursitis of the right 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
left hand and left elbow disorders and increased disability 
ratings for service-connected right elbow, right hand and 
right shoulder disorders.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply this standard of review in evaluating 
the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, by letter to the veteran dated November 20, 2002, 
with a copy to his representative, the RO specifically 
informed the veteran of what was required of him and what VA 
would do, satisfying the requirements of 38 U.S.C.A. § 5103 
and Quartuccio.  The veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  That 
document explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

In particular, the November 2002 letter from the RO to the 
veteran informed him 
That he should "send us copies of any recent (with the past 
24 months) treatment records for your service connected 
conditions and those for which you are claiming service 
connection."  The letter further informed the veteran that 
"[I[t is extremely important that you identify all evidence 
of any post-service treatment for your left hand and elbow 
condition."  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
his claim and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that, even though the November 2002 letter 
requested a response "preferably" within 30 days, more than 
one year has now expired since he was so notified.  See 
38 U.S.C.A. § 5103 (West 2002).  The Board also notes that 
the veteran's claim was reviewed by the RO in December 2003 
(as reflected by the SSOC issued in that month), more than 
one year following the notification in November 2002 of the 
evidence necessary to substantiate his claim.  Moreover, the 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  The 
Board finds that the veteran was notified properly of his 
statutory rights.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in June 
1994 (with regard to the increased rating claims), long 
before the enactment of the VCAA on November 9, 2000.  
Likewise, the veteran's claims for service connection were 
initially adjudicated by the RO on November 2, 2000, one week 
prior to the enactment of the VCAA.  Furnishing the veteran 
with VCAA notice prior to these initial adjudications was 
clearly an impossibility.  Subsequent to the Board's 
furnishing the veteran with the VCAA letter in November 2002, 
the agency of original jurisdiction readjudicated his claim 
in the December 2003 SSOC.  Thus, any VCAA notice deficiency 
has been rectified.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records; it is 
noted that additional records were obtained pursuant to the 
Board's October 2001 remand.  In addition, the veteran was 
accorded a VA examination in July 2003, the report of which 
has been associated with his claims file.  In addition, the 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA should obtain.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded hearings at the RO in 
December 1993 and May 1995, per his request.  All pertinent 
due process requirements have been met.  
See 38 C.F.R. § 3.103 (2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. Accordingly, the Board will proceed to a decision on 
the merits.

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

Since these issue involve the application of the same law and 
regulation to similar facts, for the sake of economy they 
will be addressed together.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Analysis

The report of the July 2003 VA examination shows that 
disabilities of both the left hand and the left elbow were 
noted.  In particular, bilateral carpal tunnel syndrome and 
tenderness over the olecranon prominences of both elbows were 
observed.  
[Disabilities of the right elbow and hand have been service 
connected; these will be discussed below in the context of 
the veteran's increased rating claims.]   
The Board therefore finds that Hickson element (1), medical 
evidence of a current disability, in the form of left carpal 
tunnel syndrome and left olecranon tenderness, is satisfied.

With regard to the matter of in-service incurrence or 
aggravation of a disease or injury, Hickson element (2), the 
Board notes that the veteran's service medical records, for 
his service between June 1968 and March 1970 and between June 
1972 and January 1980, are negative for either left hand or 
left elbow problems.  The report of the separation medical 
examination from his second period of service shows that his 
upper extremities were clinically evaluated as normal, and 
does not indicate any in-service left hand or left elbow 
disability or injury.  The accompanying report of medical 
history prepared at that time similarly shows that he denied 
having, or ever having had, bone, joint or other deformity, 
or painful or "trick" shoulder or elbow.  There is no other 
evidence which suggests in-service disease, and the veteran 
himself does not appear to contend that he had any disease of 
the left upper extremity in service. 

The veteran has specifically alleged that his upper extremity 
disabilities, to include those of his left hand and left 
elbow, are related to an injury incurred while on active duty 
for training in May 1984.  Service medical records dated in 
May 1984 show that he tripped while running, injuring his 
right wrist and right fifth metacarpal.  [As noted elsewhere 
on this decision, service connection has been granted for 
various disabilities of the veteran's right upper 
extremity.].  These records do not show, however, that he 
incurred any injury to his left hand or left elbow, or that 
he made complaints pertinent to any such injuries.

Moreover, reports of service medical examinations dated in 
June 1986 and May 1990, approximately two years and six years 
subsequent to the alleged injury, are both negative as to the 
presence of either left hand or left elbow disabilities.  
Both reports show that the veteran's upper extremities were 
clinically evaluated as normal, and do not reflect any 
complaints by the veteran of left hand or left elbow 
disability.  

The Board must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  Although the Court has 
held that VA cannot ignore a veteran's testimony simply 
because he is an interested party, it has further held that 
personal interest may affect the credibility of the evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
this case, the veteran's relatively recent statements 
concerning the alleged left upper extremity in service are 
outweighed by the pertinently negative service medical 
records, including two examination reports after the alleged 
injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The report of a July 2003 VA examination includes remarks by 
the examiner that it could not be determined whether the 
veteran injured both of his elbows and both of his wrists in 
May 1984.  This is neither evidence in favor or against the 
claim.

In summary, the Board finds that a preponderance of the 
evidence of record is against the veteran's claim as to this 
sub-issue.  Hickson element (2), in-service disease or 
injury, has not been satisfied and the veteran's service 
connection claims fail on that basis alone.

With respect to the third Hickson element, medical nexus, in 
the absence of in-service disease or injury there can be no 
medical nexus.  There is of record no competent medical 
opinion which serves to link the veteran's current left upper 
extremities and the alleged fall in service.  Indeed, the VA 
examiner in July 2003 specifically concluded that the 
veteran's carpal tunnel syndrome was related to his post-
service employment rather than his May 1984 injury.

The only evidence in the veteran's favor emanates from the 
veteran himself.  To the extent that the veteran himself 
ascribes his current left hand and elbow disabilities to his 
service, it is well established that that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the veteran's opinion is 
entitled to no weight of probative value. 

In brief, the preponderance of the evidence does not 
demonstrate that there is a medical nexus between any current 
left hand or left elbow disability and the veteran's service.  
Accordingly, Hickson element (3) is not met.  

In view of the above analysis, the Board concludes, in the 
absence of either an in-service injury or a nexus between a 
current disability and service, that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for left hand and left elbow disabilities.  
Those claims, accordingly, are denied.

3.  Entitlement to an increased disability rating for 
service-connected epicondylitis of the right elbow, currently 
evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003). Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  
See 38 C.F.R. § 4.45 (2003).

Specific schedular criteria

Medical records show that the veteran is left handed.  Thus, 
his right upper extremity is the minor extremity.  See 38 
C.F.R. § 4.69 (2003) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

The veteran is currently assigned a 20 percent disability 
rating for his service-connected right elbow epicondylitis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Under the 
criteria set forth therein, limitation of extension of the 
forearm of the minor extremity is evaluated as follows:

40%     extension limited to 110 degrees
30%     extension limited to 100 degrees
20%     extension limited to 90 degrees
20%     extension limited to 75 degrees
10%     extension limited to 60 degrees
10%     extension limited to 45 degrees

Other diagnostic criteria also provide for evaluation of an 
elbow disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5206, limitation of flexion of the forearm of the minor 
extremity is evaluated as follows:

40%     flexion limited to 45 degrees
30%     flexion limited to 55 degrees
20%     flexion limited to 70 degrees
20%     flexion limited to 90 degrees
10%     flexion limited to 100 degrees
0%      flexion limited to 110 degrees

In addition, ankylosis of the elbow can be assigned 
disability ratings, beginning at 30 percent for the minor 
extremity for favorable elbow ankylosis at an angle between 
90 degrees and 70 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5205.

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the right elbow 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.



Analysis

Schedular rating

The report of the most recent VA examination of the veteran's 
right upper extremity, which was that conducted in July 2003, 
shows complaints by the veteran of elbow pain when resting 
the area of the olecranon on table tops or chair arms.  On 
examination, there was moderate tenderness over the olecranon 
bursal area.  There was no olecranon bursal swelling, either 
on examination or on history as reported by the veteran, nor 
was there any increased warmth or evidence of any ligament 
laxity.  The veteran denied a history of flare-ups or 
stiffness, although he did indicate that he occasionally felt 
a "popping or snapping" in the right elbow with motion.  
The elbow fully extended to 0 (zero) degrees, and fully 
flexed to 135 degrees.  See 38 C.F.R. § 4.71, Plate I 
[showing normal range of motion of the elbow flexion from 
zero degrees to 145 degrees]. 

The motion exhibited by the veteran on this examination was 
in no way sufficiently restricted as to warrant a rating in 
excess of the 20 percent disability evaluation that is 
currently assigned; as discussed above, a higher (30 percent 
rating) can be assigned under Diagnostic Code 5206 for 
flexion that is limited to 55 degrees (here flexion was to 
135 degrees) or under Diagnostic Code 5207 for extension that 
is limited to 100 degrees (here extension was to 0 (zero) 
degrees).  

The Board observes that the July 2003 VA examiner's findings 
appear to be congruent with the remaining objective medical 
evidence in the file.  The report of a September 2000 VA 
examination shows that the veteran accomplished right elbow 
motion from 10 degrees to 135 degrees.  [The Board notes that 
the report erroneously references the right "shoulder," 
although the examiner was clearly discussing the veteran's 
elbows.]  

The report of an addendum to a March 1999 VA examination, 
dated in June 1999, shows that range of right elbow motion 
was more restricted than has been shown since; extension was 
accomplished to 0 (zero) degrees, but flexion was possible to 
only 80 degrees.  The limited flexion shown at that time 
however, was not sufficiently limited as to warrant a 
disability rating in excess of 20 percent, and has not been 
demonstrated since.
      
The Board notes that the report of a March 1994 VA 
examination shows that the veteran had full right elbow range 
of motion.  Of particular interest is the report of an April 
1997 VA examination which indicated that the veteran gave 
"extremely poor effort" in connection with testing and that 
muscle tone was normal.  There was no indication of 
limitation of motion of the right elbow.

The Board further notes that at no time does the evidence 
show that the right elbow was ankylosed, as would warrant an 
increased rating under Diagnostic Code 5205.
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The veteran himself does not 
appear to so contend.

In short, the veteran has not demonstrated limitation of 
right elbow motion to such an extent as to warrant the 
assignment of a disability rating in excess of the currently 
assigned 20 percent.  The Board has also considered the 
provisions of  Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  
However, in this case, the is little if any objective 
demonstration of left elbow pathology.  Although the Board 
has taken the veteran contentions with respect to pain and 
other left elbow symptoms into account, it places greater 
weight of probative value on the objective examination 
reports. 

Deluca considerations

The July 2003 VA examination report shows that the veteran's 
right elbow disability is not productive of any functional 
impairment that would warrant higher compensation.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner specifically noted that he did 
not observe any additional loss of range of motion due to 
pain following five repetitive flexions and extensions of the 
right elbow, nor was there any weakened movement, excess 
fatigability, or incoordination of the elbow.   The VA 
examiner in March 1999 specifically pointed out that the 
veteran was working full time, and did not appear to have 
significant limitations in terms of functional impairment.  
The April 1997 VA examiner reported "no real weakness in any 
of the limbs". 

Thus, while the veteran has subjectively reported elbow pain, 
the objective medical evidence does not indicate any 
limitation of motion, weakness, fatigability, incoordination 
and the like resulting therefrom.  Accordingly, additional 
disability may not be assigned under the provisions of 
38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

As noted in the Introduction, the RO has assigned the current 
20 percent disability rating effective from the date of the 
veteran's initial claim, March 31, 1993.  There is no 
evidence of record which indicates that a disability rating 
in excess of the currently assigned 20 percent could be 
assigned at any time during this period.  See Fenderson, 
supra.  After review of the medical reports over the years, 
which have been recapitulated above, the conclusion which 
must be drawn is that the right elbow disability has not 
changed appreciably.  

Conclusion

In brief, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the award of a disability rating greater than 20 percent for 
the veteran's right elbow disability.  The benefit sought on 
appeal is accordingly denied.



4.  Entitlement to an increased disability rating for 
service-connected ulnar neuritis of the right hand, currently 
evaluated as 10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

The veteran is currently assigned a 10 percent disability 
rating for his service-connected ulnar neuritis of the right 
hand under 38 C.F.R. § 4.124a, Diagnostic Code 8616.  Under 
the criteria set forth therein, ulnar neuritis of the minor 
extremity is evaluated as follows:

50%     complete paralysis of the ulnar nerve
30%     severe incomplete paralysis
20%     moderate incomplete paralysis
10%     mild incomplete paralysis

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". See 38 C.F.R. § 4.6 (2003).

Analysis

Schedular rating

The report of the most recent VA examination, dated in July 
2003, shows that the veteran denied experiencing wrist pain, 
stiffness, or flare-ups.  While he reported numbness in his 
hands, the examiner noted that the pattern of numbness the 
veteran described was the median nerve distribution rather 
than the ulnar nerve distribution.  On examination, there was 
mild right hand tenderness in the thenar space between the 
first and second metacarpals, along with a fine tremor; 
however, there was no thenar atrophy, nor was there any 
swelling, increased warmth, or ligament laxity.  Full 
extension and full flexion of the hand was repeated five 
times, with no pain.  
The veteran had full extension and flexion of all the finger 
joints.  This report indicates impressions of carpal tunnel 
syndrome, with the absence of abnormal ulnar nerve studies 
noted, and no evidence of ulnar nerve neuritis or entrapment.

A disability rating in excess of the current 10 percent 
rating in effect for right ulnar neuritis requires a showing 
of at least moderate incomplete paralysis.  The report of the 
July 2003 examination does not demonstrate that such a level 
of disability is manifested.  On the contrary, the examiner 
indicated that right ulnar neuritis was not present at all, 
and suggested "that any prior rating of ulnar nerve 
conditions should be deleted from the veteran's list of 
conditions," in view of his finding that the veteran's right 
hand disability was carpal tunnel syndrome that was unrelated 
to military service as discerned from review of his service 
medical records.

Medical records dated prior to July 2003 appear to support 
that position.  Electromyographic (EMG) studies conducted in 
September 2000 revealed boderline right median conduction 
across the wrist, but essentially normal ulnar motor 
conduction.  EMG studies conducted in May 1997 likewise noted 
normal right ulnar motor and sensory responses, although 
there was an absent ulnar F-wave.  

Notwithstanding the question of whether the veteran does or 
does not have right ulnar neuritis, service connection is 
currently in effect for that disability, and the question of 
an increased rating therefor is before the Board.  Although 
the medical evidence of record clearly indicates that ulnar 
neuritis of the right hand is not present, any right hand and 
wrist symptomatology which is not otherwise ruled out must be 
considered to be part of the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

In that regard, the Board notes that the report of a 
September 2000 VA examination shows that right hand strength 
was 3/5, and that there was diminished appreciation of light 
touch and pinprick of the ulnar border of the right hand of 
two and one-half fingers on that side, both palmar and dorsal 
aspects, along with localized tenderness over the carpi, 
especially on the ulnar side.  While this indicates that 
there was some degree of right hand impairment, even if the 
Board was to assume that such impairment was the product of 
right ulnar neuritis, the level of impairment shown was no 
more than mild in nature, manifested primarily by tenderness 
and diminished hand strength, without any findings of 
physical defect.  As discussed above, moderate incomplete 
paralysis must be approximated for increased disability 
compensation.

The report of a June 1999 VA examination similarly shows that 
the right hand disability manifested by the veteran was no 
more than mild in nature.  That report shows that there was a 
patchy decrease in temperature sense in the second through 
fifth digits of the right hand, but no consistently 
reproducible pattern of sensory loss.  The examiner 
specifically made note of the veteran's full time employment 
for the postal service, and concluded that he did not appear 
to have significant limitations in terms of functional 
impairment.

The report of an April 1997 VA examination shows that there 
was right hand pain of unknown etiology.  The report shows, 
however, that the examiner in particular questioned the 
degree of right hand impairment, noting that there was 
significant pain behavior and functional overlay with 
extremely poor effort "to the point where it is really 
meaningless to test his strength against resistance 
involving...the right hand."  The examiner noted that there 
was no atrophy, "and there is good indication that there is 
poor effort rather than any degree of paralysis."  

Finally, the report of a March 1994 VA examination notes that 
there was tenderness about the metacarpal phalangeal joint on 
the right ring and little fingers.  The veteran, however, was 
able to make a full fist with his right hand, although he 
exhibited pain behavior and reduced effort on right hand 
grip.  While this report again indicates that right hand 
impairment was present, such impairment consisted primarily 
of complaints of pain and tenderness, with no actual physical 
defect shown.  Again, the degree of impairment shown is 
representative of no more than mild incomplete ulnar neuritis 
of the right hand.

Fenderson considerations

The record does not reflect a level of disability higher than 
10 percent at any time since service connection for that 
disability was granted; see Fenderson, supra.
The examination reports described above consistently show a 
mild level of pathology manifested by complaints of pain and 
some weakness, but little if any functional loss.  
  
Conclusion 

In brief, for the reasons and bases expressed above the Board 
has concluded that the preponderance of the evidence does not 
demonstrate that a rating greater than 10 percent can be 
assigned for ulnar neuritis of the right hand.  The evidence 
does not reflect right hand impairment of such severity as to 
constitute moderate incomplete paralysis.   Indeed, there is 
virtually no paralysis demonstrated.
The benefit sought on appeal is accordingly denied.

5.  Entitlement to an increased disability rating for 
service-connected tendinitis and bursitis of the right 
shoulder, currently evaluated as 10 percent disabling.

Relevant law and regulations

The veteran is currently assigned a 10 percent disability 
rating for his service-connected right shoulder disorder, 
characterized as tendinitis and bursitis, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2003).  Under the criteria set 
forth therein, a disability of the minor shoulder is 
evaluated as follows:

10%     malunion of the clavicle or scapula
10%     nonunion of the clavicle or scapula, without loose 
movement
20%     nonunion of the clavicle or scapula, with loose 
movement
20%     dislocation of the clavicle or scapula.



A disorder of the minor shoulder can also be evaluated under 
Diagnostic Code 5201, as follows:

20%     limitation of arm motion to shoulder level
20%     limitation of arm motion to midway between side and 
shoulder level
30%     limitation of arm motion to 25 degrees from the side

In addition, ankylosis of the scapulohumeral articulation is 
rated beginning at 20 percent for favorable ankylosis of the 
minor upper extremity (Diagnostic Code 5200).

Analysis

Schedular rating

The report of the July 2003 VA examination shows that the 
veteran reported experiencing right shoulder pain twice 
weekly, with pain averaging 6/10 and rising to 8/10 or 9/10 
with activity.  He denied a history of flare-ups.  On 
examination, there was mild tenderness over the lateral and 
anterior right shoulder by palpation, along with mild 
acromioclavicular joint tenderness.  Abduction of the 
shoulder was possible to 165 degrees, extension was possible 
to 45 degrees, adduction was possible to 20 degrees, internal 
rotation was possible to 75 degrees, and external rotation 
was possible to 40 degrees.  See 38 C.F.R. § 4.71, Pate I 
(2003) [showing normal shoulder abduction from zero degrees 
to 180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees]. 

This report does not demonstrate that a rating in excess of 
10 percent for the veteran's right shoulder disability is 
warranted.  The veteran was able to lift his arm above 
shoulder level, as shown by both abduction and external 
rotation; 
see 38 C.F.R. § 4.71, Plate I.  

The report of a September 2000 VA examination warrants a 
similar conclusion.  This report shows that, on examination, 
"[a]bduction and flexion of the left shoulder is 180 degrees 
and the left shoulder is 165 degrees, beyond which passive 
movement causes pain and active movement also causes pain.  
He cannot do this against resistance on the left but can on 
the left."  Clearly, the examiner intended to refer to both 
the right and the left shoulders.  The Board will assume for 
the purpose of this discussion that the lesser movements 
discussed refer to the right shoulder.  Even conceding this, 
movement above shoulder level is clearly indicated.  The 
report also shows that right shoulder internal rotation was 
possible to 90 degrees and that right shoulder external 
rotation was possible to 70 degrees; again, movement above 
the shoulder is demonstrated.    

The report of a March 1999 again does not demonstrate that an 
increased disability rating can be assigned.  This report 
shows that the veteran accomplished 110 degrees of extension 
and approximately 80 degrees of adduction, with 90 degrees of 
external rotation and approximately 65 degrees of internal 
rotation.  An addendum to this examination report, dated in 
June 1999, notes that right shoulder abduction was possible 
to 170 degrees.  This motion shows that he was easily able to 
raise his arm above shoulder level.  

Finally, the report of a March 1994 VA examination shows that 
flexion was possible from 0 (zero) degrees to 180 degrees, 
abduction was possible from 0 (zero) degrees to 180 degrees, 
and external rotation was possible from 0 (zero) to 90 
degrees.  All of these motions constitute full or normal 
range of motion; see 38 C.F.R. § 4.71, Plate I.  The examiner 
in particular noted that the veteran's subjective complaints 
appeared to be in excess of the physical findings.

The Board additionally observes that there is no indication 
that there is either dislocation of the clavicle or scapula 
or nonunion with loose movement.  The September 2000 report 
shows that an x-ray of the right shoulder was normal.  
The Board also notes that at no time does the evidence 
demonstrate that the veteran's right shoulder was ankylosed.  
No other significant pathology has been identified on 
examination.  Cf. Mauerhan, supra. 
    
In short, in view of the fact that the physical findings 
themselves are minimal, with full range of motion for 
flexion, abduction and external rotation, any functional 
impairment that was manifested is adequately compensated for 
by a 10 percent disability rating.

DeLuca considerations

The most recent examination report in July 2003 shows that 
there was no functional impairment demonstrated; after five 
repeated forward flexions of the right shoulder, the examiner 
concluded that he did not observe any additional loss of 
range of motion due to pain, nor was there any weakened 
movement, excess fatigability, or incoordination.  
Significantly, there was no atrophy of the arm or forearm.

The September 2000 examination report noted that, while the 
veteran claimed that he was limited in right shoulder use, 
the ranges of motion he exhibited on examination were 
virtually full or normal ranges of motion (see 38 C.F.R. 
§ 4.71, Plate I).  The June 1999 addendum report noted that 
the veteran did not appear to have significant limitations in 
terms of functional impairment.

Based on the objective medical evidence of record, which 
shows little or no functional impairment due to pain the 
Board concludes that additional disability may not be 
assigned pursuant to 38 C.F.R. §§ 4.40 and/or 4.45 (2003).
  
Fenderson considerations

The evidence does not demonstrate that a disability rating 
greater than 10 percent is appropriate for the veteran's 
service-connected right shoulder tendinitis and bursitis at 
any time since service connection was granted.  It appears 
that the disability has at no time been significantly worse 
that what is contemplated in the assignment of the 10 percent 
rating.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for his 
service-connected right shoulder disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a left hand disability is denied.

Service connection for a left elbow disability is denied.

An increased disability rating for service-connected 
epicondylitis of the right elbow, currently evaluated as 20 
percent disabling, is denied.

An increased disability rating for service-connected ulnar 
neuritis of the right hand, currently evaluated as 10 percent 
disabling, is denied.

An increased disability rating for service-connected 
tendinitis and bursitis of the right shoulder, currently 
evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



